Exhibit 10.1

 

LOGO [g648791img1.jpg]

December 23, 2013

Mr. Allen W. Lindstrom

122 Fifth Avenue

New York, NY 10011

Dear Mr. Lindstrom:

This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Chief Financial Officer of Barnes &
Noble, Inc. (the “Company”).

Accordingly, we are pleased to agree as follows:

1. Duties. You agree to be Chief Financial Officer for the term of this
Agreement. In this capacity, you shall perform such duties and have such
responsibilities as are typically associated with such position, including such
duties and responsibilities as are prescribed by the Board of Directors of the
Company (the “Board”) consistent with such position. While you are the Company’s
employee, you agree to devote your full business time and attention to the
performance of your duties and responsibilities hereunder. You shall report to
the Company’s Chief Executive Officer or, in the absence of an individual
holding such title and position with the Company, the Company’s President.

2. Term. (a) The initial term of this Agreement shall be for a period beginning
on December 23, 2013 (the “Effective Date”) and ending on the third anniversary
of the Effective Date or, if earlier, the termination of your employment in
accordance with the provisions set forth below (the “Initial Term”). At the
expiration (but not earlier termination) of the Initial Term, and any subsequent
“Renewal Term” (as defined below), the term of this Agreement shall
automatically renew for additional periods of one year (each, a “Renewal Term”),
unless your employment has earlier terminated or either party hereto has given
the other party written notice of non-renewal at least 90 days prior to the
expiration date of the Initial Term or the Renewal Term, as applicable. In the
event that either party has given written notice of non-renewal, and your
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason.

(b) Your employment hereunder shall terminate upon your death and may be
terminated by the Company upon written notice to you following your Disability
(as defined below). Your employment hereunder may also be terminated by the
Company immediately for Cause (as defined below) or following two weeks written
notice to you for any other reason. Your employment hereunder may also be
terminated by you following written notice to the Company of your intention to
resign with or without Good Reason (as defined below); provided that a
resignation for Good Reason shall comply with Section 2(c)(iv).

(c) For purposes of this Agreement:

(i) “Cause” means (A) your engaging in intentional misconduct or gross
negligence that, in either case, is injurious to Company; (B) your indictment,
entry of a plea of nolo contendere or conviction by a court of competent
jurisdiction with respect to any crime or violation of law involving fraud or
dishonesty (with the exception of misconduct based in good faith on the advice
of professional consultants, such as attorneys and accountants) or any felony
(or equivalent crime in a non-U.S. jurisdiction); (C) any gross negligence,
intentional acts or intentional omissions by you (as determined by a majority
vote of the Board in its reasonable discretion and judgment) that constitute
fraud, dishonesty, embezzlement or misappropriation in connection with the
performance of your employment duties and responsibilities; (D) your engaging in
any act of intentional misconduct or moral turpitude (as determined by a
majority vote of the Board in its reasonable discretion and judgment) reasonably
likely to adversely affect the Company or

 

Barnes & Noble Inc. 122 Fifth Avenue, New York, NY 10011     212.633.3300



--------------------------------------------------------------------------------

its business; (E) your abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects your job performance; (F) your willful failure
or refusal to properly perform (as determined by a majority vote of the Board in
its reasonable discretion and judgment) the duties, responsibilities or
obligations of your employment for reasons other than Disability or authorized
leave, or to properly perform or follow (as determined by a majority vote of the
Board in its reasonable discretion and judgment) any lawful direction by the
Company (with the exception of a willful failure or refusal to properly perform
based in good faith on the advice of professional consultants, such as attorneys
and accountants); or (G) your material breach of this Agreement or of any other
contractual duty to, written policy of, or written agreement with the Company
(with the exception of a material breach based in good faith on the advice of
professional consultants, such as attorneys and accountants).

(ii) “Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Chief Financial Officer
under this Agreement and that such disability can reasonably be expected to
continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.

(iii) “Good Reason” shall mean the occurrence of one or more of the following
events without your written consent: (A) there shall have been a material
diminution of your authority, duties or responsibilities; (B) there shall have
been a greater than 10% reduction in your Annual Base Salary (as defined below)
in effect as of the Effective Date pursuant to Section 3.1; (C) the principal
executive offices of the Company shall be relocated to a location more than 50
miles from New York City; or (D) the Company fails to make material payments to
you (or provide to you restricted stock units) as required by this Agreement.

(iv) You shall only be deemed to terminate employment for Good Reason if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after the initial existence of the condition alleged to give rise
to Good Reason, (B) the Company fails to remedy the condition within 30 days of
such notice and (C) your termination is within six months following the initial
existence of the condition alleged to give rise to Good Reason.

3. Compensation.

3.1 Annual Base Salary. During the Initial Term and any Renewal Term, the
Company shall pay you, for all services you perform hereunder, an annual base
salary of U.S. $500,000.00, or such higher amount as the Compensation Committee
of the Board (the “Compensation Committee”) may determine, payable in accordance
with the Company’s payroll schedule applicable to executive officers of the
Company (“Annual Base Salary”).

3.2 Bonus Compensation. During the Initial Term and any Renewal Term, the
Company shall pay you annual bonus compensation, as determined by the
Compensation Committee, with an annual target amount of not less than 75% of
your Annual Base Salary, which shall be paid in accordance with and subject to
the terms and conditions of the Company’s Executive Performance Plan (as may be
amended from time to time and attached hereto as Exhibit A and incorporated
herein by reference) or such other incentive or compensation plan or arrangement
specified by the Compensation Committee.

3.3 Employee Benefits. During the Initial Term and any Renewal Term, you shall
be eligible to participate in and receive any benefits to which you are entitled
under the employee benefit plans that the Company provides for its employees
generally, as well as any employee benefit plans that the Company provides for
its executive officers generally.

3.4 Expenses. During the Initial Term and any Renewal Term, the Company shall
reimburse you for all expenses incurred by you in the performance of your duties
and responsibilities under this Agreement, including entertainment and travel
expenses, in accordance with the policies and procedures established by the
Compensation Committee.

 

2



--------------------------------------------------------------------------------

3.5 Equity Awards. On December 23, 2013, you shall be granted 100,000 shares of
restricted stock units of the Company (the “Stock Grant”) in accordance with the
Company’s Amended and Restated 2009 Incentive Plan (the “Plan”), vesting in
three equal annual installments on the first, second and third anniversaries of
the Effective Date, except that no installment shall vest unless you are still
employed by the Company at the time of such vesting. Notwithstanding the
foregoing, any then-unvested portion of the Stock Grant shall vest immediately
in the event that, during the Initial Term or any Renewal Term, (i) your
employment is terminated by the Company without Cause or (ii) you voluntarily
terminate your employment for Good Reason. Except as provided above, the Stock
Grant shall be subject to the terms and conditions set forth in the Company’s
customary award agreements. During the Initial Term and any Renewal Term, you
shall be eligible to receive additional equity awards of the Company under the
terms of the Plan, as determined by the Compensation Committee.

3.6 Car Allowance. During the Initial Term and any Renewal Term, the Company
shall pay you in cash a monthly car allowance of U.S. $1,500.00, or such higher
amount as may be determined by the Compensation Committee.

3.7 Life and Disability Insurance. During the Initial Term and any Renewal Term,
the Company shall obtain in your name (a) a life insurance policy providing for
a death benefit of U.S. $1,000,000.00 payable to any beneficiary or
beneficiaries named by you and (b) a disability insurance policy providing for
monthly payments to you of at least U.S. $12,800.00 during the period of any
disability until the earlier of your attaining age 65 or death; provided that
the term “disability” in any such disability insurance policy shall be defined
in a manner consistent with the definition in Section 2(c)(ii). During the
Initial Term and the Renewal Term, the Company shall pay all premiums due on
such policies.

3.8 Severance. In the event that, during the Initial Term or any Renewal Term,
(a) your employment is terminated by the Company without Cause or (b) you
voluntarily terminate your employment for Good Reason, the Company shall pay you
an amount equal to one times the sum of (i) your then Annual Base Salary,
(ii) the average of the annual bonuses actually paid to you with respect to the
three completed years preceding the date of your termination of employment and
(iii) the aggregate annual dollar amount of the payments made or to be made to
you or on your behalf for purposes of providing you with the benefits set forth
in Sections 3.3, 3.6 and 3.7 above, less all applicable withholding and other
applicable taxes and deductions (“Severance Amount”); provided that (x) you
execute and deliver to the Company, and do not revoke, a release of all claims
against the Company substantially in the form attached hereto as Exhibit B
(“Release”) and (y) you have not materially breached as of the date of such
termination any provisions of this Agreement and do not materially breach such
provisions at any time during the Relevant Period (as defined below). The
Company’s obligation to make such payment shall be cancelled upon the occurrence
of any such material breach and, in the event such payment has already been
made, you shall repay to the Company such payment within 30 days after demand
therefore; provided, however, such repayment shall not be required if the
Company shall have materially breached this Agreement prior to the time of your
breach. The Severance Amount shall be paid in cash in a single lump sum on the
later of (1) the first day of the month following the month in which such
termination occurs and (2) the date the Revocation Period (as defined in the
Release) has expired. Notwithstanding anything in this paragraph to the
contrary, if a Release is not executed and delivered to the Company within 60
days of such termination of employment (or if such Release is revoked in
accordance with its terms), the Severance Amount shall not be paid. Upon the
expiration of this Agreement due to non-renewal, or upon the termination of your
employment hereunder for Cause or by your death or Disability, or by your
voluntary termination of your employment hereunder without Good Reason, you
shall be entitled only to the payment of such installments of your Annual Base
Salary that have been earned through the date of such expiration and/or
termination.

3.9 Change of Control Payments. (a) If at any time during the Initial Term and
any Renewal Term (i) there is a Change of Control (as defined below) and
(ii) your employment is terminated by the Company without Cause or you
voluntarily terminate your employment for Good Reason, in either case, within
the greater of two years following the Change of Control or the remainder of the
Initial Term or any Renewal Term, as applicable, then the Company shall pay you
an amount equal to two times the sum of (a) your then Annual Base Salary,
(b) the average of the annual bonuses actually paid to you with respect to the
three completed years preceding the date of your termination of employment and
(c) the aggregate annual dollar amount of the payments made or to be made by the
Company for purposes of providing you with the benefits set forth in Sections
3.3, 3.6 and 3.7 above, less all applicable withholding and other applicable
taxes and deductions (“Change of Control Amount”). The Change of Control Amount
shall be paid to you in cash in a single lump sum within 30 days after the date
your employment terminates. In the event that it is determined that the
aggregate amount of the payments and benefits that could be

 

3



--------------------------------------------------------------------------------

considered “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (collectively, with the regulations
and other guidance promulgated thereunder, the “Code”; and such payments and
benefits, the “Parachute Payments”) that, but for this Section 3.9 would be
payable to you under this Agreement or any other plan, policy or arrangement of
the Company, exceeds the greatest amount of Parachute Payments that could be
paid to you without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to you shall not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax to be
payable by you. Any reduction in Parachute Payments pursuant to the immediately
preceding sentence shall be made in the following order: (1) cash payments that
do not constitute deferred compensation within the meaning of Section 409A of
the Code, (2) welfare or in-kind benefits, (3) equity compensation awards and
(4) cash payments that do constitute deferred compensation, in each case, such
reductions shall be made in the manner that maximizes the present value to you
of all such payments. Subject to the Section 280G limitation referred to above,
to the extent that you are not fully vested in any retirement benefits from any
pension, profit-sharing or other retirement plan or program maintained by the
Company and your employment terminates in the circumstances contemplated by this
Section 3.9(a), the Company shall pay directly to you within 30 days after the
date on which your employment terminates the difference between the amounts that
would have been paid to you had you been fully vested on the date that your
employment terminates and the amounts actually paid or payable to you pursuant
to such plans or programs. The amounts payable to you under this Section 3.9(a)
shall be in lieu of any amounts payable to you under Section 3.8 above.

(b) As used herein, “Change of Control” shall mean the occurrence of one or more
of the following events:

(i) after the Effective Date hereof, any person, entity or “group” as identified
in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“1934 Act”), other than you or any of your affiliates or Leonard Riggio or any
of his heirs or affiliates, becomes a beneficial owner (as such term is defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing 40% or more of the total number of votes that may be cast
for the election of directors of the Company; or

(ii) within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

(iii) within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

4. Non-Competition and Confidential Information.

4.1 Non-Competition. You agree that during the Initial Term and any Renewal Term
and for a period of one year (the “Relevant Period”) after the termination for
any reason of your employment, you shall not, directly or indirectly, (a) employ
or retain, or induce or cause any other person or entity to employ or retain,
any person who is, or who at any time in the twelve-month period prior to such
time had been, employed or retained by the Company or any of its subsidiaries or
affiliates; or (b) provide services, whether as principal or as agent, officer,
director, employee, consultant, shareholder, or otherwise, alone or in
association with any other person, corporation or other entity, to any Competing
Business (as defined below); provided, however, that you may provide services to
a Competing Business (other than Amazon.com, Inc. and its subsidiaries and
affiliates and their respective successors (collectively, “Amazon”)) that is
engaged in one or more businesses other than the Business Area (as defined
below) but only to the extent that you do not provide services, directly or
indirectly, to the segment of such Competing Business that is engaged in the
Business Area. For purposes of this Agreement, the term “Competing Business”
shall mean (i) Amazon or (ii) any person, corporation or other entity engaged in
the Business Area. For purposes of this Agreement, the term “Business Area”
shall mean the sale, distribution or attempted sale or distribution of books,
textbooks, periodicals, newspapers, digital or audio versions of any of the
foregoing or e-reading devices and related software. Notwithstanding the
foregoing, the restrictions of this Section 4.1 shall not apply to the placement
of general advertisements or the use of general search firm services with
respect to a particular geographic area, but which are not targeted, directly or
indirectly, towards employees of the Company or any of its subsidiaries.

 

4



--------------------------------------------------------------------------------

4.2 Ownership of Other Securities. Nothing in Section 4.1 shall be construed as
denying you the right to own securities of any corporation listed on a national
securities exchange or quoted in the NASDAQ System in an amount up to 5% of the
outstanding number of such securities.

4.3 Confidential Information. (a) You shall use best efforts and diligence both
during and after any employment with the Company, regardless of how, when or why
such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information (as defined below). You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company. For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company.
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that: (i) derives or creates economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures. You understand that
Confidential Information and/or Trade Secret Information may or may not be
labeled as such, and you shall treat all information that appears to be
Confidential Information and/or Trade Secret Information as confidential unless
otherwise informed or authorized by the Company. Nothing in this Agreement shall
be construed to mean that Company owns any intellectual property or ideas that
were conceived by you before you commenced employment with Company and which you
have previously disclosed to the Company. Subject to Section 4.3(b), nothing in
this Section 4.3(a) shall prevent you from complying with a valid legal
requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or Trade Secret Information.

(b) You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall promptly
notify the Company of such request or requirement so that the Company may seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief to ensure that any information so
disclosed is maintained in confidence to the maximum extent possible by the
agency or other person receiving the disclosure, or, in the discretion of the
Company to waive compliance with the provisions of this Section 4.3. Thereafter,
you shall use reasonable efforts, in cooperation with the Company or otherwise,
to avoid or minimize the required disclosure and/or to obtain such protective
order or other relief. If, in the absence of a protective order or the receipt
of a waiver hereunder, you are compelled to disclose the Confidential
Information or Trade Secret Information or else stand liable for contempt or
suffer other sanction, censure or penalty, you shall disclose only so much of
the Confidential Information or Trade Secret Information to the party compelling
disclosure as you believe in good faith on the basis of advice of counsel is
required by law, and you shall give the Company prior notice of the Confidential
Information or Trade Secret Information you believe you are required to
disclose. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.3(b).

4.4 Inventions. You shall promptly disclose and provide to the Company, any
original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of

 

5



--------------------------------------------------------------------------------

your employment, or as a result of such employment (collectively, “Inventions”),
and whether or not any such Inventions also may be included within “Confidential
Information” or “Trade Secret Information” (as defined under this Agreement), or
are patentable, copyrightable or protectable as trade secrets. You acknowledge
and agree that the Company is and shall be the exclusive owner of all rights,
title and interest in and to the Inventions and, specifically, that any
copyrightable works prepared by you within the scope of your employment are
“works for hire” under the Copyright Act, that such “works for hire” are
Inventions and that the Company shall be considered the author and owner of such
copyrightable works. In the event that any Invention is deemed not to be a “work
for hire”, or in the event that you should, by operation of law, be deemed to be
entitled to retain any rights, title or interest in and to any Invention, you
hereby irrevocably waive all rights, title and interest and assign to the
Company, without any further consideration and regardless of any use by the
Company of any such Inventions, all rights, title and interest, if any, in and
to such Invention. You agree that the Company, as the owner of all Inventions,
has the full and complete right to prepare and create derivative works based
upon the Inventions and to use, reproduce, publish, print, copy, market,
advertise, distribute, transfer, sell, publicly perform and publicly display and
otherwise exploit by all means now known or later developed, such Inventions and
derivative works anywhere throughout the world and at any time during or after
your employment hereunder or otherwise.

4.5 Return of Information. You shall promptly deliver to the Company, upon the
termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.

4.6 Cooperation. You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, you shall provide
reasonable cooperation to the Company and its affiliates in connection with any
pending or future lawsuit, arbitration, or proceeding between the Company and/or
any affiliate and any third party, any pending or future regulatory or
governmental inquiry or investigation concerning the Company and/or any
affiliate and any other legal, internal or business matters of or concerning the
Company and/or any affiliate. Such cooperation shall include meeting with and
providing information the Company, any affiliate and/or their respective
attorneys, auditors or other representatives as reasonably requested by the
Company. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.6.

4.7 Non-Disparagement. During and after any employment with the Company,
regardless of how, when or why such employment ends, (a) you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make any oral or written
negative, disparaging or adverse statements or representations of or concerning
you; provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during the Initial
Term and any Renewal Term and in connection with your employment or (ii) you or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process). For
purposes of this Agreement, the term “Company Parties” shall mean the executive
officers and designated spokespersons of the Company.

4.8 Severability. If any of the restrictions in this Section 4 should for any
reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement shall not be adversely affected thereby.

4.9 Equitable Relief. (a) You acknowledge that your services to the Company are
of a unique character that gives them a special value to the Company. You
further recognize that any violation of the restrictions in this Section 4 may
give rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company. Accordingly, you agree that, in
addition to any other remedy that the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in this Section 4.

(b) In addition, the Company recognizes that any violation of the restrictions
in Section 4.7(b) may give rise to losses or damages for which you cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to you. Accordingly, the Company
agrees that, in addition to any other remedy that you may have at law or in
equity, you shall be entitled to injunctive relief to restrain any violation by
the Company of the restrictions in Section 4.7(b).

 

6



--------------------------------------------------------------------------------

4.10 Reasonableness. You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine. You agree that you shall not challenge or contest the reasonableness,
validity or enforceability of any such limitations and obligations.

5. Indemnification. You shall be indemnified by the Company, as an officer of
the Company and its affiliates, against all actions, suits, claims, legal
proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters. For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.

6. Miscellaneous.

6.1 Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the terms and conditions of your employment
by the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof.

6.2 Binding Effect; Benefits. This Agreement shall inure to the benefit of and
shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.

6.3 Amendments and Waivers. This Agreement may not be amended or modified except
by an instrument or instruments in writing signed by both parties to this
Agreement. Electronic communications, even if receipt is acknowledged, shall not
constitute an amendment or modification of this Agreement.

6.4 Assignment. Neither this Agreement nor any rights or obligations that either
party may have by reason of this Agreement shall be assignable by either party
without the prior written consent of the other party.

6.5 Notices. Any notice that may or must be given under this Agreement shall be
in writing and shall be personally delivered or sent by certified or registered
mail, postage prepaid, or reputable overnight courier, addressed to you at the
address set forth on the first page hereof, or to the Company at 122 Fifth
Avenue, New York, NY 10011 to the attention of the Vice President for Human
Resources for the Company (with a copy to the General Counsel for the Company),
or to such other address as you or the Company, as the case may be, may
designate in writing in accordance with the provisions of this section.

6.6 Section and Other Headings; Other. The section and other headings contained
in this Agreement are for reference purposes only and are not deemed to be a
part of this Agreement or to affect the meaning and interpretation of this
Agreement. For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”

6.7 Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. Except as provided in Section 6.9, exclusive
jurisdiction for all disputes or claims arising under or in connection with this
Agreement, and any and all claims by or against you relating to your employment
with the Company, shall lie in any Federal or state court located within the
County of New York.

6.8 Survival of Rights and Obligations. All rights and obligations arising
hereunder shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein to the extent necessary to
preserve the intended benefits of such provisions. If any section of this
Agreement is determined to be

 

7



--------------------------------------------------------------------------------

void, voidable or unenforceable, it shall have no effect on the remainder of
this Agreement, which shall remain in full force and effect, and the provisions
so held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law.

6.9 Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by you relating to your
employment with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in the County of New
York. In any arbitration hereunder, the arbitrator shall have the power to issue
appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages. The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages. Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within the County of New York in
connection with or as supplement to an arbitration hereunder, including
regarding any claim under Section 4 of this Agreement. For purposes of any such
action or proceeding, the parties each hereby specifically submit to the
personal jurisdiction of any Federal or state court located within the County of
New York and further agree that service of process may be made within or without
the State of New York by giving notice in the manner provided in Section 6.5 of
this Agreement.

6.10 Section 409A of the Code. It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. If,
at the time of your separation from service (within the meaning of Section 409A
of the Code), (a) you shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable under this Agreement or any other plan,
policy, arrangement or agreement of or with the Company (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”)
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay any
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the first day of the seventh month
following such separation from service. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to or for your benefit under any Company Plan may not be
reduced by, or offset against, any amount owing by you to the Company. Except as
specifically permitted by Section 409A of the Code, the benefits and
reimbursements provided to you under this Agreement and any Company Plan during
any calendar year shall not affect the benefits and reimbursements to be
provided to you under the relevant section of this Agreement or Company Plan in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, such payments shall be made to
you on or before the last day of the calendar year following the calendar year
in which the underlying fee, cost or expense is incurred. Notwithstanding the
preceding, the Company makes no representations concerning the tax consequences
of your participation in this Agreement under Section 409A of the Code or any
other Federal, state or local tax law. Your tax consequences shall depend, in
part, upon the application of relevant tax law, including Section 409A of the
Code, to the relevant facts and circumstances. You should consult a competent
and independent tax advisor regarding the tax consequences of this Agreement.

6.11 Representations and Warranties. You hereby represent and warrant to the
Company that (a) your execution, delivery and performance of this Agreement do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; (c) in the performance of any duties and
responsibilities on behalf of the Company, you

 

8



--------------------------------------------------------------------------------

shall not divulge or use in any way any trade secrets or confidential or
proprietary information that are within your possession or knowledge (if any),
are owned by any other person or entity and regardless of whether or not such
trade secrets or confidential or proprietary information are subject to any
written agreement; and (d) upon the execution and delivery of this Agreement, it
shall be a valid and binding obligation, enforceable in accordance with its
terms. You hereby acknowledge and represent that you fully understand the terms
and conditions contained herein.

6.12 Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.

Very truly yours,

 

BARNES & NOBLE, INC. By:  

/s/ Michelle Smith

Name:   Michelle Smith Title:   Vice President, Human Resources Date:  

December 23, 2013

 

Accepted and Agreed to: ALLEN W. LINDSTROM By:  

/s/ Allen W. Lindstrom

Name:   Allen W. Lindstrom Date:  

December 23, 2013

[Signature Page to Employment Agreement]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

BARNES & NOBLE, INC.

2009 EXECUTIVE PERFORMANCE PLAN

BARNES & NOBLE, INC., a corporation existing under the laws of the State of
Delaware (the “Company”), hereby establishes and adopts the following 2009
Executive Performance Plan (the “Plan”). Certain capitalized terms used in the
Plan are defined in Article 2.

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to stimulate the efforts of such individuals to
contribute to the continued success and growth of the Company’s business; and

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the awarding of bonuses that are intended to qualify as
“performance based compensation” within the meaning of Section 162(m) of the
Code.

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE 1

PURPOSE OF THE PLAN

1.1. Purposes. The purposes of the Plan are to provide personal incentive and
financial rewards to senior management who, because of the extent of their
responsibilities, can and do make significant contributions to the success of
the Company by their ability, industry, loyalty and exceptional services. Making
such senior management participants in that success will advance the interests
of the Company and its stockholders and will assist the Company in attracting
and retaining such senior management.

ARTICLE 2

DEFINITIONS

2.1. “Award” shall mean the amount of the Incentive Award paid to a Participant
pursuant to the Plan.

2.2. “Board” shall mean the board of directors of the Company.

2.3. “Certification” shall have the meaning set forth in Section 4.2.

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

2.5. “Committee” shall mean the Compensation Committee of the Board (or such
other committee designated by the Compensation Committee of the Board),
consisting of no fewer than two directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 (or any successor rule) of the
Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code, and (iii) an “independent director” for
purpose of the rules and regulations of the New York Stock Exchange.

2.6. “Company” has the meaning set forth in the introductory paragraph of the
Plan.

2.7. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

 

2.8. “Incentive Award” shall mean an amount equal to 1.5% of the Company’s
Operating Income for the Performance Period for each Participant.

2.9. “Operating Income” shall mean the gross profit minus operating expenses of
the Company and its Subsidiaries on a consolidated basis, before deduction of
interest payments and income taxes and accrual of any amounts for payment under
this Plan for the Performance Period, as reported in the Company’s income
statement for the applicable Performance Period, without regard to items
relating to (a) restructurings, discontinued operations, extraordinary items,
and other unusual or non-recurring charges, (b) an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (c) changes in accounting standards required by
generally accepted accounting principles, in each case as determined in
accordance with generally accepted accounting principles and as reported in
(x) the Company’s consolidated statement of operations, (y) notes to the
Company’s consolidated financial statements or (z) management’s discussion and
analysis with respect to the Company’s consolidated financial statements as
filed with the U.S. Securities and Exchange Commission, in each case for the
applicable Performance Period.

2.10. “Participant” shall mean the Company’s Chief Executive Officer and each
other executive officer of the Company selected by the Committee pursuant to
Section 4.1 to participate in this Plan with respect to any given Performance
Period.

2.11. “Performance Period” shall mean the Company’s fiscal year or any other
period during a fiscal year that the Committee, in its sole discretion, may
determine.

2.12. “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.

2.13. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain, excluding any such Subsidiary whose securities are publicly traded.

ARTICLE 3

ELIGIBILITY AND ADMINISTRATION

3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or any Subsidiary selected by the Committee to participate in the Plan.

3.2. Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Incentive Awards may from time to time be
granted hereunder; (ii) determine the terms and conditions of Incentive Awards,
not inconsistent with the provisions of the Plan, and whether an Award shall be
paid in cash or Shares; (iii) determine the time when Incentive Awards will be
made and the Performance Period to which they relate; (iv) certify the
calculation of Operating Income and the amount of the Incentive Award payable to
each Participant in respect of Performance Periods; (v) in connection with the
determination of the amount of each Award, determine whether and to what extent
the Incentive Award shall be reduced based on such factors as the Committee
deems appropriate in its discretion; (vi) interpret and administer the Plan;
(vii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent that the Committee shall deem desirable
to carry it into effect; (viii) establish such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant and any person
claiming any benefit or right under an Incentive Award or under the Plan. A
majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

(c) To the extent not inconsistent with the applicable provisions of
Section 162(m) of the Code, applicable law or the rules and regulations of the
New York Stock Exchange, the Committee may delegate to one or more officers of
the Company or any of its Subsidiaries the authority to take actions on its
behalf pursuant to the Plan.

ARTICLE 4

AWARDS

4.1. Performance Period. Not later than 90 days after the commencement of each
fiscal year of the Company, the Committee shall, in writing, (i) designate one
or more Performance Periods for such fiscal year, provided that any Performance
Period of less than one year shall be designated no later than the date on which
25% of such Performance Period has lapsed, (ii) determine the Participants for
such Performance Period(s), and (iii) specify any adjustments to Operating
Income for the Performance Period. If a person becomes eligible to participate
in the Plan after the Committee has made its initial written determination of
the Participants for a Performance Period, such individual may become a
Participant for the Performance Period if so designated by the Committee in
writing.

4.2. Certification. As soon as reasonably practicable following the conclusion
of each Performance Period, the Committee shall certify, in writing, the amount
of Operating Income and the Incentive Award for each Participant (the
“Certification”).

4.3. Payment of Incentive Awards. Following each Certification, the Committee
shall determine the amount of the Incentive Award actually payable to each
Participant in its sole discretion based on such factors as it deems
appropriate, provided that the actual Award shall not exceed the Incentive Award
with respect to such Participant. The Award amount determined by the Committee
for a Performance Period shall, subject to Section 4.4, be paid to each
Participant no later than the fifteenth day of the third month following the end
of the fiscal year of the Company in which the applicable Performance Period
ends. Awards shall be paid in cash or, in the Committee’s sole discretion, in
shares under a shareholder approved stock plan of the Company or any combination
thereof.

4.4. Deferral. A Participant shall be entitled to elect to defer the payment of
any Award payable to such Participant under the Plan pursuant to a plan or
arrangement satisfying the requirements of Section 409A of the Code.

4.5. Changes in Employment. If a person becomes a Participant during a
Performance Period (pursuant to the last sentence of Section 4.1 herein) or if a
Participant dies or retires or if a Participant’s employment otherwise ceases
during a Performance Period (except for termination by the Company for cause, as
determined by the Committee in its sole discretion), the Incentive Award payable
to such a Participant may be proportionately reduced based on the period of
actual employment during the applicable Performance Period), as determined by
the Committee in its sole discretion.

ARTICLE 5

GENERALLY APPLICABLE PROVISIONS

5.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code or by the rules and regulations of the New York Stock
Exchange.

5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company or
its Subsidiaries of the payment of Awards.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

5.3. Tax Withholding. The Company or any Subsidiary shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable Federal, State and local taxes required to be paid or withheld. The
Company or any Subsidiary shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or any Subsidiary shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such Participant or to take such other action as may be
necessary to satisfy such withholding obligations.

5.4. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment of the Company or any Subsidiary or affect any right
that the Company or any Subsidiary may have to terminate the employment of (or
to demote or to exclude from future Awards under the Plan) any such Participant
at any time for any reason. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants under the Plan.

5.5. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

5.6. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

5.7. Construction. All references in the Plan to “Section,” or “Article” are
intended to refer to the Section, Sections or Article, as the case may be, of
the Plan. As used in the Plan, the word “including,” and variations thereof,
shall not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words “without limitation.”

5.8. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company or any Subsidiary.

5.9. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and construed accordingly.

5.10. Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares entitled to vote
at a duly constituted meeting of the stockholders of the Company. The Plan shall
be null and void and of no effect if the foregoing condition is not fulfilled.

5.11. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE AND WAIVER

1. [Name] (“Employee”) hereby acknowledges and agrees that Employee’s employment
with Barnes & Noble, Inc. (the “Company”) terminated on             , 20    
(the “Termination Date”).

2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.8 of the employment letter agreement, dated as of
December 23, 2013, between Employee and the Company (such agreement referred to
herein as the “Employment Agreement” and such payments and benefits collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.

3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like;
(iii) any waivable rights and/or claims relating to wages and hours, including
under state or local labor or wage payment laws; (iv) any rights and/or claims
to benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) and any rights and/or claims for attorneys’ fees. Employee
agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.

4. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

5. (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 5(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose.

6. (a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.

(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

7. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. Without limitation to
Section 3.8 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee shall be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release, or
(b) Employee is found to have committed or commits a material breach of any
term, condition or covenant in this Release.

8. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.

9. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

10. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

11. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”). Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to                     ,
Vice President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011. Employee acknowledges that revocation of this Release shall result in the
Company’s not having an obligation to pay the Separation Benefit.

 

Signature:  

 

    Date:  

 

          [Name]      

 

3